DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
102/103 Rejections for claim 1
	Applicant's arguments filed 12/09/2021 have been fully considered but they are not persuasive. The examiner notes that the amendment “a drive mechanism configured to simultaneously position and secure in place the front wall relative to the back wall” does not overcome the 102 and 103 rejections made under Pincon and Isard because all the elements that the drive mechanism comprises of is already defined in the claim, i.e. scissor jack and wing nuts which allow the device of Pincon and Isard to expand and contract which simultaneously position and secure in place the front wall relative to the back wall. Thus the 102 and 103 rejections for claim 1 are maintained.

103 Rejection for claim 2
	Applicant's arguments filed 12/09/2021 have been fully considered but they are not persuasive. The examiner has noted in the 103 rejection that the scissor jack of Hammond is related art because both Isard and Hammond disclose some sort of scissor jack mechanism. Hammond merely describes a different construction of the scissor jack which can be construed as an improvement of the expanding and contraction mechanism. The applicant argues that the scissor jack of Hammond expands vertically while the scissor jack of Isard expands horizontally, this is not convincing because one of ordinary skill in the art would . 
	In response to applicant's argument that such features above would render Isard inoperable, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The applicant appears to argue that the combination would change the principal of operation of the device but there is no evidence that the implementation of the features of Hammond would alter Isard to the point where it fails to function as it was intended to function. The examiner clearly states that one is only substituting one expanding/contracting mechanism for another while keeping the same overall structure of the scissor jack.
	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	The examiner concludes that the Hammond art is relevant to the same problem of Isard since both references disclose scissor jacks. Furthermore it is noted that the applicant believes 
103 Rejection for claim 13.
	Applicant’s arguments, see page 9, filed 12/09/2021, with respect to claim 13 have been fully considered and are persuasive.  The 103 rejection of claim 13 has been withdrawn. 

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by French Patent No. 775295 issued to Pincon.

Regarding claim 1,
	Pincon discloses a body support (Pincon: FIG. 2 (1, 3, 4, 5, 6, 7, 8, 9)) for use with a bed having a end (Pincon: FIG. 1 see how the device extends across the bed which inherently has a foot and head end)) and a mattress extending between them, (FIG. 1 the support in comprising: a stationary back vertical wall disposed at the foot end of the bed in a fixed position in which the wall extends across the bed and above the mattress; (Pincon: FIGS. 1-5 (1) see how the wall (1) does not move regardless of the position of wall (3) see also page 2 lines 72-73 with regards to the wall leaning against the bottom of the bed or otherwise “foot of the bed”)  a movable front vertical wall extending parallel to the back wall across the bed and above the mattress, between the head and foot ends of the bed; (Pincon: FIG. 1 (3)) a drive mechanism configured to simultaneously position and secure in place the front wall relative to the back wall, the drive mechanism comprising and a continuously positionable scissor jack horizontally disposed between, secured to and connecting the front wall and the back wall, such that the scissor jack is capable of expanding and contracting horizontally to move the front wall away from and toward the back wall above the mattress in maintained parallel relation to the back wall. (Pincon: FIGS. 1-5 show the scissor jack (4) contracting and expanding such that a parallel relationship is maintained between the walls. The examiner notes that as stated in the claim the scissor jack is part of the drive mechanism and secures the front and back wall in place via wing nuts (9) also part of the drive mechanism which inherently allow the drive mechanism to secure the walls in place by expanding and contracting.))

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Great Brittan Patent No. 233013 issued to Isard.

Regarding claim 1, 
a body support (Isard: page 1 lines 9-13) for use with a bed having a top (head) end, a bottom (foot) end and a mattress extending between them, (Isard: FIG. 2 shows a bed with a top and bottom end as well as a mattress) comprising: a stationary back vertical wall disposed at the foot end of the bed in a fixed position in which the wall extends across the bed and above the mattress; (Isard: FIG. 1 (1) line 33 “base board (1)” may be interpreted as a stationary wall based on the way it is connected) a movable front vertical wall extending parallel to the back wall across the bed and above the mattress, between the head and foot ends of the bed (Isard: FIG. 1 (2) page 1 line 43 “adjustable footboard” may be interpreted as a movable wall) and a continuously positionable scissor jack horizontally disposed between, secured to and connecting the front wall and the back wall, such that the scissor jack is capable of expanding and contracting horizontally to move the front wall away from and toward the back wall above the mattress in maintained parallel relation to the back wall. (Isard: FIG. 1 (c,d,e,f) lines 39-40 which may be interpreted as a scissor jack capable of expanding when the links expand and contract when the links fold which would inherently cause the front wall to move away or towards the back wall. The examiner notes that as stated in the claim the scissor jack is part of the drive mechanism and secures the front and back wall in place via wing nuts  also part of the drive mechanism which inherently allow the drive mechanism to secure the walls in place by expanding and contracting.))

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isard in view of U.S. Patent No. 4055329 issued to Hammond.

	Regarding claim 2,
	Isard discloses a body support as defined in claim 1, wherein the scissor jack includes two pairs of arms, each pair of arms having a central joint at which the arms of the pair are pivotally connected to each other, (Isard: (c,d,e) are joined together at a central joint in FIG. 1 (unlabeled screw see figure below))

    PNG
    media_image1.png
    457
    653
    media_image1.png
    Greyscale

	

	Isard does not appear to disclose a horizontal screw extending transversely of the bed above the mattress through the joints of both pairs of arms and threadedly engaging one or both of the joints such that turning of the screw in one rotational direction causes the pairs of arms to expand, moving the front wall away from the back wall, and turning of the screw in an opposite rotational direction causes the pairs of arms to contract, moving the front wall toward the back wall, wherein the screw is provided with or connected to a manually or electronically rotatable member for manually or electronically turning the screw in either direction, and, wherein, when the screw is not being manually or electronically turned, the scissor jack maintains the front wall stationary relative to the back wall against pressure of a foot or feet pushing on the front wall in a direction toward the foot end of the bed.
	However, Hammond discloses a horizontal screw (Hammond: FIG. 1 (26)) extending transversely of the bed above the mattress (The examiner notes that the combination of both references reads on this limitation since Hammond discloses the screw and Isard discloses the mechanism above the mattress) through the joints of both pairs of arms (Hammond: FIG. 5 (26) see how (26) extends through the joints of both pairs of arms (80, 82, 62,64)) and threadedly engaging one or both of the joints (Hammond: col. 4 lines 8-11) such that turning of the screw in one rotational direction causes the pairs of arms to expand, (Hammond: col. 4 lines 48-49) moving the front wall away from the back wall, (The examiner notes that the combination of both Hammond and Isard would read on this limitation) and turning of the screw in an opposite rotational direction causes the pairs of arms to contract, (Hammond: col. 4 lines 64-67) moving the front wall toward the back wall, (The examiner notes that the combination of both Hammond and Isard would read on this limitation) wherein the screw is provided with or connected to a manually or electronically rotatable member for manually or electronically turning the screw in either direction, (Hammond: FIG. 2 (30)) and, wherein, when the screw is not being manually or electronically turned, the scissor jack maintains the front wall stationary relative to the back wall against pressure of a foot or feet pushing on the front wall in a direction toward the bottom end of the bed. (The combination of references would read on this limitation since Hammond discloses the screw mechanism and Isard discloses the scissor jack mechanism being used with a bed. The examiner notes that if the screw is not turned the scissor jack will maintain a position shown in FIG. 2 of Isard)
 in which the result of such a substitution would have been predictable in that the device would have allowed for the expansion and contraction of the scissor mechanism without having to individually adjust each wing nut in Isard. Thus it would have been obvious to one of ordinary skill in the art to substitute the expansion and contraction mechanism of Isard with the expansion and contraction mechanism of Hammond in order to improve the similar devices

Regarding claim 3,
	The Isard/Hammond combination discloses a body support as defined in claim 2, wherein the body support is removably mountable at the foot end of the bed with the back wall in said fixed position. (Isard: lines 32-37 see FIG. 2)

Regarding claim 4,
	The Isard/Hammond combination discloses a body support as defined in claim 3, wherein the bed has a fixed transverse footboard projecting above the mattress, and wherein the back wall includes a hook member for hooking over the footboard to mount the body support thereto with the back wall disposed on a side of the footboard facing the head end of the bed. (Isard: lines 32-37 see FIG. 2 which shows the back wall with hooks (a) hooking onto the footboard of the bed i.e. rails.)



claim 5,
	The Isard/Hammond combination discloses a body support as defined in claim 3, wherein the back wall, the front wall and the scissor jack are secured together as a portable unit removably mountable on a bed. (Isard: lines 32-37 see FIG. 2 the hooks make the device portable since the device can be easily removed and placed on different beds)

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isard in view of U.S. Patent No. 3638250 issued to Johnson.

Regarding claim 8,
	Isard discloses a body support as defined in claim 1.
	Isard does not appear to disclose further including a pad removably mounted on a surface of the front wall facing toward the top end of the bed.
	However Johnson discloses further including a pad removably mounted on a surface of the front wall (Johnson: col. 2 lines 15-25 “An elongated generally rectangular cushion member 46 is mounted to a backing plate 48 in any suitable manner and an appropriate handle member 50 is secured to the top side of member 46 as shown. A bar member 52 (FIG. 4) is secured centrally of the backing plate 48 as by screws 54 and carries a channel-shaped bracket 56 having the respective upper and lower lips 58 and 60 “ see also FIG. 3) facing toward the head end of the bed.  (The examiner notes the combination of Johnson and Isard read on this limitation since Isard discloses the front wall and the bed and Johnson discloses the pad)
	It would have been obvious for one having ordinary skill in the art to modify the device of Isard by adding a removable pad as taught by Johnson since all the claimed elements were .

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pincon in view of U.S. in view of U.S. Patent No. 3638250 issued to Johnson.

Regarding claim 8,
	Pincon discloses a body support as defined in claim 1 further including a pad (Pincon: FIG. 1 (13))
	Pincon does not appear to disclose further including a pad removably mounted on a surface of the front wall facing toward the head end of the bed.
	However Johnson discloses further including a pad removably mounted on a surface of the front wall (Johnson: col. 2 lines 15-25 “An elongated generally rectangular cushion member 46 is mounted to a backing plate 48 in any suitable manner and an appropriate handle member 50 is secured to the top side of member 46 as shown. A bar member 52 (FIG. 4) is secured centrally of the backing plate 48 as by screws 54 and carries a channel-shaped bracket 56 having the respective upper and lower lips 58 and 60 “ see also FIG. 3) facing toward the head end of the bed.  (The examiner notes the combination of Johnson and Pincon read on this limitation since Pincon discloses the front wall and the bed and Johnson discloses the removability of the pad)


Regarding claim 10,
	The Pincon/Johnson combination discloses a body support as defined in claim 8, wherein the pad has a vertically sloping surface facing the head end of the bed and wherein the top end of the pad is angled away from the head end of the bed in a fixed position. (Pincon: FIG. 1 (13) see how pad 13 has a vertically sloping surface that is angled away from the top end)

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isard and Hammond in view of U.S. in view of U.S. Patent No. 3638250 issued to Johnson.

Regarding claim 9,
The Isard/Hammond combination discloses a body support as defined in claim 3.
	Isard does not appear to disclose further including a pad removably mounted on a surface of the front wall facing toward the head end of the bed.
	However Johnson discloses further including a pad removably mounted on a surface of the front wall (Johnson: col. 2 lines 15-25 “An elongated generally rectangular cushion member 46 is mounted to a backing plate 48 in any suitable manner and an appropriate handle member 50 is secured to the top side of member 46 as shown. A bar member 52 (FIG. 4) is secured centrally of the backing plate 48 as by screws 54 and carries a channel-shaped bracket 56 having the respective upper and lower lips 58 and 60 “ see also FIG. 3) facing toward the head end of the bed.  (The examiner notes the combination of Johnson and Isard read on this limitation since Isard discloses the front wall and the bed and Johnson discloses the pad)
	It would have been obvious for one having ordinary skill in the art to modify the device of Isard by adding a removable pad as taught by Johnson since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than enhance the comfort of a user’s feet in which one of ordinary skill in the art would have recognized as a predictable result as well as an improvement on the current invention.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isard in view of U.S. Patent No. 3638250 issued to Johnson further in view of French Patent No. 775295 issued to Pincon.

Regarding claim 10,
	The Isard/Johnson combination discloses a body support as defined in claim 8.
wherein the pad has a vertically sloping surface facing the head end of the bed and wherein the top end of the pad is angled away from the head end of the bed in a fixed position.
	However, Pincon discloses wherein the pad has a vertically sloping surface facing the head end of the bed and wherein the top end of the pad is angled away from the head end of the bed in a fixed position. (Pincon: FIG. 1 (13) see how pad 13 has a vertically sloping surface that is angled away from the top end)
	It would have been obvious for one having ordinary skill in the art to modify the device of Isard to have a pad that is vertically sloping such that the top end is angled away from the top end of the pad in a fixed position as taught by Pincon since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than allow for a person’s feet to be positioned in a more comfortable manner in which one of ordinary skill in the art would have recognized as a predictable result.


	
Allowable Subject Matter
	Claims 6-7 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 13 is allowed.

	
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378.  The examiner can normally be reached on Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
1/4/2022